The appellee, Brown, was the plaintiff below, and appellants were defendants. The form of the action was that of trespass to try title to a tract of land alleged by the appellee to be a part of the Nathaniel Lynch survey, in Harris county; the tract sued for being described by metes and bounds. Appellants answered by plea of not guilty, and by cross-action sought to recover the land against appellee, upon the theory that appellants hold title thereto from the state by patent, and that it was not a part of the Nathaniel Lynch survey, as claimed by appellee.
Upon the trial, the main and controlling fact issue was one of boundary; that is, whether or not the tract sued for by appellees was included in the Nathaniel Lynch survey, as originally made. This issue of fact was submitted to a jury, and was determined by the jury in favor of appellee. The verdict on this issue is vigorously assailed by appellants as being unsupported by the evidence. We have concluded, however, that the verdict has ample support in the evidence, and we overrule all contentions of appellants in that connection.
At a former term of this court we certified to the Supreme Court questions of law that are involved in this appeal, and all these questions were answered in favor of appellee. The certified questions and the answers thereto are reported in 18 S.W.2d 1057, to which we refer for a full and complete statement of this case.
The jury having established the only fact issue here involved in favor of appellee, and the Supreme Court having determined the legal questions in his favor, it follows that the judgment must be affirmed; and we have so ordered.